Exhibit 10.1

 

LOGO [g65986801.jpg]

VIA EMAIL AND OVERNIGHT DELIVERY

November 7, 2018

Dear Mary Kay:

As we discussed, this letter agreement confirms the terms of your transition and
separation from employment with, and all offices in, Achillion Pharmaceuticals,
Inc. (the “Company”), effective December 28, 2018 (the “Separation Date”).

Provided you (a) sign and return this letter agreement to Ky Nam-Wortman on or
before November 21, 2018 (the “Effective Date”), (b) comply with all of the
terms set forth below, and (c) sign and return the Release of Claims attached
hereto as Attachment A (the “Release”) to Ms. Nam-Wortman no earlier than the
Separation Date, but no later than January 21, 2019, and do not revoke the
Release (as described below), your employment with the Company will continue
through the Separation Date, as further described in paragraph 1 below, and you
will receive the severance benefits set forth in paragraph 2 below.

By signing and returning this letter agreement and the Release, and by not
revoking your acceptance of the Release, you will be entering into binding
agreements with the Company and will be agreeing to the terms and conditions set
forth in the numbered paragraphs below, as well as the release of claims set
forth in the Release. Therefore, you are advised to consult with an attorney
before signing this letter agreement and the Release, and you have been given a
reasonable amount of time to sign this letter agreement, and at least twenty-one
(21) days to sign the Release. If you sign the Release, you may change your mind
and revoke the Release during the seven (7) day period after you have signed it
(the “Revocation Period”) by notifying Ms. Nam-Wortman in writing. If you do not
so revoke, the Release will become a binding agreement between you and the
Company upon the expiration of the Revocation Period.

If you elect to timely sign and return this letter agreement and the Release and
do not revoke your acceptance of the Release within the Revocation Period, the
following terms and conditions will apply:

1.        Resignation from Positions; Transition Period – You hereby confirm
your resignation, to be effective as of the Separation Date, from all positions
that you hold as an employee and/or officer of the Company, including without
limitation your positions as Executive Vice President and Chief Financial
Officer, Treasurer and Head of Information Technology & Facilities. You agree to
execute and deliver any further documents reasonably necessary to effectuate
such resignations and hereby irrevocably appoint the Company to be your
attorney-in-fact to execute any documents and do anything in your name

 

LOGO [g65986802.jpg]



--------------------------------------------------------------------------------

to effect such resignations. The period between the Effective Date and the
Separation Date will be a transition period (the “Transition Period”), during
which you will continue to be employed pursuant to the terms of the Employment
Agreement between you and the Company effective as of January 1, 2018 (the
“Employment Agreement”). During the Transition Period, you will continue to
perform your regular duties and responsibilities and will use your best efforts
to timely assist the Company with transitioning your duties and responsibilities
to other personnel, as directed by the Company. For the avoidance of doubt, the
Company retains the right to terminate your employment for Cause (as defined in
the Employment Agreement) prior to the Separation Date. If the Company
terminates your employment for Cause, or if you resign your employment for any
reason prior to the Separation Date, you will not be eligible to receive the
severance benefits (as set forth in paragraph 2 below) nor any severance
benefits pursuant to the Employment Agreement.

2.        Severance Benefits – The Company will provide you with the following
severance benefits (the “severance benefits”), subject to paragraph 1 above and
your compliance with all terms and conditions of this letter agreement:

 

  a.

Severance Pay. The Company will pay to you $382,130, less all applicable taxes
and withholdings, as severance pay (an amount equivalent to twelve (12) months
of your current base salary). This severance pay will be paid in installments in
accordance with the Company’s regular payroll practices, but in no event shall
payments begin earlier than the Company’s first payroll date following
expiration of the Revocation Period.

 

  b.

COBRA Benefits. Should you timely elect and be eligible to continue receiving
group health insurance pursuant to the “COBRA” law, the Company will, until the
earlier of (x) the date that is twelve (12) months following the Separation
Date, and (y) the date your COBRA continuation coverage expires (as applicable,
the “COBRA Contribution Period”), continue to pay the share of the premiums for
such coverage that it pays for active and similarly situated employees who
receive the same type of coverage (single, family, or other). The remaining
balance of any premium costs during the COBRA Contribution Period, and all
premium costs thereafter, shall be paid by you on a monthly basis for as long
as, and to the extent that, you remain eligible for COBRA continuation.

 

  c.

Target Bonus. The Company will pay to you a 2018 Target Bonus in the amount of
$152,852, less all applicable taxes and withholdings. This bonus will be paid to
you in one lump sum on the Company’s first payroll date following expiration of
the Revocation Period.

 

  d.

Equity Vesting. The Company will accelerate the vesting schedule of the option
granted to you on January 20, 2016 to purchase 118,000 shares of common stock of
the Company, $0.001 par value, such that an additional 29,500 unvested shares
subject to such option will vest and become exercisable. The Company will
similarly accelerate the vesting schedule of the option granted to you on
January 17, 2017 to purchase 165,000 shares of common stock of the Company,
$0.001 par value, such that an additional 41,250 unvested shares subject to such
option will vest and become exercisable. The Company will similarly accelerate
the vesting schedule of the option granted to you on February 9, 2018 to
purchase 250,000 shares of



--------------------------------------------------------------------------------

  common stock of the Company, $0.001 par value, such that an additional 62,500
unvested shares subject to such option will vest and become exercisable. For the
avoidance of doubt, the acceleration described in this paragraph 2(d) shall be
deemed effective as of the expiration of the Revocation Period.

 

  e.

Extension of Exercise Period. Effective as of the expiration of the Revocation
Period, the Company will extend until the date that is the earlier of (i) one
hundred and eighty (180) days following the Separation Date, and (ii) the final
exercise date the period during which you may exercise the stock options in
which you have vested as of the Separation Date (including those in which you
have vested pursuant to paragraph 2(d) above), subject to the terms of the
applicable agreement(s) and plan(s) governing such options. You understand that
the stock options subject to this extended exercise period shall cease to be
treated for tax purposes as incentive stock options.

 

  f.

Outplacement Services. The Company will provide you with an outplacement
services package for up to one (1) year following the Separation Date, through
an outplacement services provider of the Company’s choice.    Payment for such
services shall be made by the Company directly to the provider.

Other than the severance benefits described herein, you will not be eligible
for, nor have a right to receive, any payments or benefits from the Company
following the Separation Date.

3.        Continuing Obligations – You acknowledge your obligation to keep
confidential and not to use or disclose any and all non-public information
concerning the Company that you acquired during the course of your employment
with the Company, including any non-public information concerning the Company’s
business affairs, business prospects, and financial condition, except as
otherwise permitted by paragraph 7 below. Further, you acknowledge and reaffirm
your continuing obligations to the Company as set forth in Sections 8.1 and 8.2
of the Employment Agreement and in the Nondisclosure, Assignment of Inventions
and Post-Employment Covenants Agreement you previously executed for the benefit
of the Company, all of which survive your separation from employment with the
Company.

4.        Non-Disparagement – You understand and agree that, to the extent
permitted by law and except as otherwise permitted by paragraph 7 below, you
will not, in public or private, make any false, disparaging, derogatory or
defamatory statements, online (including, without limitation, on any social
media, networking, or employer review site) or otherwise, to any person or
entity, including, but not limited to, any media outlet, industry group,
financial institution or current or former employee, board member, consultant,
client or customer of the Company, regarding the Company or any of the other
Released Parties, or regarding the Company’s business affairs, business
prospects, or financial condition.

5.        Return of Company Property – You hereby agree that, on the Separation
Date (or upon any earlier request by the Company) you will return to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software, printers, flash drives and other
storage devices, wireless handheld devices, cellular phones, tablets, etc.),
Company identification, and any other Company owned property in



--------------------------------------------------------------------------------

your possession or control, and that you will leave intact all, and otherwise
not destroy, delete, or make inaccessible to the Company, any electronic Company
documents, including, but not limited to, those that you developed or helped to
develop during your employment, and that you will not, following such date:
(a) retain any copies in any form or media; (b) maintain access to any copies in
any form, media, or location; (c) store any copies in any physical or electronic
locations that are not readily accessible or not known to the Company or that
remain accessible to you; or (d) send, give, or make accessible any copies to
any persons or entities that the Company has not authorized to receive such
electronic or hard copies. You further confirm that you will, on the Separation
Date (or upon any earlier request by the Company) cancel all accounts for your
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone accounts, and computer accounts.

6.        Confidentiality – You understand and agree that, to the extent
permitted by law and except as otherwise permitted by paragraph 7 below, the
contents of the negotiations and discussions resulting in this letter agreement
shall be maintained as confidential by you and your agents and representatives
and shall not be disclosed except as otherwise agreed to in writing by the
Company.

7.        Scope of Disclosure Restrictions – Nothing in this letter agreement or
elsewhere prohibits you from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies, filing a complaint with government agencies,
or participating in government agency investigations or proceedings. You are not
required to notify the Company of any such communications; provided, however,
that nothing herein authorizes the disclosure of information you obtained
through a communication that was subject to the attorney-client privilege.
Further, notwithstanding your confidentiality and nondisclosure obligations, you
are hereby advised as follows pursuant to the Defend Trade Secrets Act: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”

8.        Cooperation – You agree that, to the extent permitted by law, you
shall cooperate fully with the Company in the investigation, defense or
prosecution of any claims or actions which already have been brought, are
currently pending, or which may be brought in the future against the Company by
a third party or by or on behalf of the Company against any third party, whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator. Your full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel, at reasonable times and locations designated by the Company,
to investigate or prepare the Company’s claims or defenses, to prepare for trial
or discovery or an administrative hearing, mediation, arbitration or other
proceeding and to act as a witness when requested by the Company. You further
agree that, to the extent permitted by law, you will notify the Company promptly
in the event that you are served with a subpoena (other than a subpoena issued
by a government agency), or in the event that you are asked to provide a third
party



--------------------------------------------------------------------------------

(other than a government agency) with information concerning any actual or
potential complaint or claim against the Company.

9.        Amendment and Waiver – This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators. No delay or omission by the
Company in exercising any right under this letter agreement shall operate as a
waiver of that or any other right. A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

10.        Validity – Should any provision of this letter agreement be declared
or be determined by any court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this letter agreement.

11.        Nature of Agreement – You and the Company understand and agree that
this letter agreement is a transition and separation agreement and does not
constitute an admission of liability or wrongdoing on the part of either you or
the Company.

12.        Acknowledgments – You acknowledge that you have been given a
reasonable amount of time to consider this letter agreement, and at least
twenty-one (21) days to consider the Release, and that the Company is hereby
advising you to consult with an attorney of your own choosing prior to signing
this letter agreement and the Release. You understand that this letter agreement
shall be effective and enforceable as of the date you sign it, but that you may
revoke the Release for a period of seven (7) days after you sign the Release by
notifying Ms. Nam-Wortman in writing, and the Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period. You
understand and agree that by entering into the Release you will be waiving any
and all rights or claims you might have under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, and that
you will be receiving consideration beyond that to which you were previously
entitled.

13.        Voluntary Assent – You affirm that no other promises or agreements of
any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this letter agreement, and that you fully understand the
meaning and intent of this letter agreement. You further state and represent
that you have carefully read this letter agreement, understand the contents
herein, freely and voluntarily assent to all of the terms and conditions hereof,
and sign your name of your own free act.

14.        Applicable Law – This letter agreement shall be interpreted and
construed by the laws of the State of Connecticut, without regard to conflict of
laws provisions. You hereby irrevocably submit to and acknowledge and recognize
the jurisdiction of the courts of the State of Connecticut, or if appropriate, a
federal court located in the State of Connecticut (which courts, for purposes of
this letter agreement, are the only courts of competent jurisdiction), over any
suit, action or other proceeding arising out of, under or in connection with
this letter agreement or the subject matter hereof.



--------------------------------------------------------------------------------

15.        Entire Agreement – This letter agreement and the Release contain and
constitute the entire understanding and agreement between the parties hereto
with respect to your transition, separation, severance benefits and the
settlement of claims against the Company.

16.        Tax Acknowledgement – In connection with the severance benefits
provided to you pursuant to this letter agreement, the Company shall withhold
and remit to the tax authorities the amounts required under applicable law, and
you shall be responsible for all applicable taxes with respect to such severance
benefits under applicable law. You acknowledge that you are not relying upon the
advice or representation of the Company with respect to the tax treatment of any
of the severance benefits set forth in paragraph 2 of this letter agreement.

If you have any questions about the matters covered in this letter agreement,
please call me.

 

Very truly yours,   By:   /s/ Joseph Truitt         Joseph Truitt         Chief
Executive Officer  

I hereby agree to the terms and conditions set forth above. I further understand
that the severance benefits are conditioned upon my timely execution, return,
and non-revocation of the Release.

 

/s/ Mary Kay Fenton                        

    

20 Nov 2018

   Mary Kay Fenton  

 

   Date   

 

To be returned in a timely manner as set forth on the first page of this letter
agreement.



--------------------------------------------------------------------------------

ATTACHMENT A

RELEASE OF CLAIMS

1.        Release of Claims – In consideration of the severance benefits
described in the November 7, 2018 letter agreement (the “Agreement”) to which
this Release of Claims (the “Release”) is attached as Attachment A, which you
(Mary Kay Fenton) acknowledge you would not otherwise be entitled to receive,
you hereby fully, forever, irrevocably and unconditionally release, remise and
discharge the Company (Achillion Pharmaceuticals, Inc.), its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that you ever
had or now have against any or all of the Released Parties, whether known or
unknown, including, but not limited to, any and all claims arising out of or
relating to your employment with and/or separation from the Company, including,
but not limited to, all claims under Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
Genetic Information Nondiscrimination Act, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Rehabilitation Act,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, and
the Employee Retirement Income Security Act, all as amended; all claims arising
out of the Connecticut Human Rights and Opportunities Act, Conn. Gen.
Stat. § 46a-51 et seq., the Connecticut Equal Pay Law, Conn. Gen. Stat. § 31-75
et seq., the Connecticut Family and Medical Leave Law, Conn. Gen.
Stat. § 31-51kk et seq., and Conn. Gen. Stat. § 31-51m (Connecticut
whistleblower protection law), all as amended; all claims arising out of the
Pennsylvania Human Relations Act, 43 Pa. Stat. § 951 et seq., the Pennsylvania
Equal Pay Law, 43 Pa. Stat. § 336.1 et seq., and the Pennsylvania Whistleblower
Law, 43 Pa. Stat. § 1421 et seq., all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract (including, without limitation, all claims arising out of or related to
the Employment Agreement between you and the Company effective as of January 1,
2018); all claims to any non-vested ownership interest in the Company,
contractual or otherwise; all state and federal whistleblower claims to the
maximum extent permitted by law; and any claim or damage arising out of your
employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that this
release of claims does not prevent you from filing a charge with, cooperating
with, or participating in any investigation or proceeding before, the Equal
Employment Opportunity Commission or a state fair employment practices agency
(except that you acknowledge that you may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and you further
waive any rights or claims to any payment, benefit, attorneys’ fees or other
remedial relief in connection with any such charge, investigation or
proceeding).

2.        Return of Company Property – You hereby represent that you have
returned to the Company all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software, printers, flash
drives and other storage devices, wireless



--------------------------------------------------------------------------------

handheld devices, cellular phones, tablets, etc.), Company identification, and
any other Company owned property in your possession or control, and that you
have left intact all, and otherwise not destroyed, deleted, or made inaccessible
to the Company, any electronic Company documents, including, but not limited to,
those that you developed or helped to develop during your employment, and that
you have not: (a) retained any copies in any form or media; (b) maintained
access to any copies in any form, media, or location; (c) stored any copies in
any physical or electronic locations that are not readily accessible or not
known to the Company or that remain accessible to you; or (d) sent, given, or
made accessible any copies to any persons or entities that the Company has not
authorized to receive such electronic or hard copies. You further represent that
you have canceled all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone accounts, and computer accounts.

3.        Business Expenses and Final Compensation – You acknowledge that you
have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you. You further acknowledge that you have received
payment in full for all services rendered in conjunction with your employment by
the Company, including payment for all wages, bonuses, and accrued, unused paid
time off, and that no other compensation is owed to you except as provided in
the Agreement.

4.        Acknowledgements and Voluntary Assent – You acknowledge that you have
been given at least twenty-one (21) days to consider this Release, and that the
Company advised you in writing to consult with an attorney of your own choosing
prior to signing this Release. You understand that you may revoke this Release
for a period of seven (7) days after you sign it by notifying Ky Nam-Wortman at
the Company in writing, and the Release shall not be effective or enforceable
until the expiration of this seven (7) day revocation period. You understand and
agree that by entering into the Release you will be waiving any and all rights
or claims you might have under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, and that you have received
consideration beyond that to which you were previously entitled. You further
state and represent that you have carefully read this Release, understand the
contents herein, freely and voluntarily assent to all of the terms and
conditions hereof, and sign your name of your own free act.

I hereby provide this Release as of the date below and acknowledge that the
execution of this Release is in further consideration of the severance benefits
described in the Agreement, to which I acknowledge I would not be entitled if I
did not enter into this Release. I intend that this Release become a binding
agreement between the Company and me if I do not revoke my acceptance in seven
(7) days

 

 

 

 

 

 

  

 

  

 

 

  Mary Kay Fenton  

 

   Date   

 

To be returned in a timely manner as set forth on the first page of the
Agreement